In an action under article 15 of the Real Property Law for a determination that a tax deed held by the defendant is subject to plaintiff’s right to redeem, the plaintiff appeals: (1) from an order and judgment (one paper) of the County Court, Nassau County, entered April 26, 1962, which granted defendant’s motion for summary judgment dismissing the complaint and awarded other relief to the defendant; and (2) from an order of said *755court, dated May 4, 1962, made upon plaintiff’s motion for reargument, which adhered to the original determination. Order of May 4, 1962, affirmed, with $10 costs and disbursements (cf. Matter of Valley Stream Lawns v. Seaman, 281 App. Div. 1034, mot. for iv. to opp. den. 282 App. Div. 841, 306 N. Y. 982; Long Is. Research Bureau v. Town of Hempstead, 283 App. Div. 663, affd. 308 Y. Y. 818). Appeal from order of April 26, 1962 dismissed, as academic; that order was superseded by the later order granting reargument. [For prior appeals relating to this action, see 7 A D 2d 650, 8 A D 2d 616, 11 A D 2d 744.] Ughetta, Acting P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.